Citation Nr: 1213821	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing along with a waiver of regional office consideration of that evidence in the first instance.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking entitlement to service connection for Hodgkin's disease.  He asserts that his Hodgkin's disease is a result of his exposure to radiation or gas well fires/environmental hazards during his period of active duty in the Persian Gulf.  With respect to radiation exposure, the Veteran more specifically asserts that he was exposed to depleted uranium in Kuwait, Saudi Arabia, and Iraq when he encountered exploded ordinance and equipment, and transported weapons and ammunition, during the period of 1991 to 1992.  

A claim for service connection for a disease caused by ionizing radiation can be established in any of three different ways:  (1) diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); (2) service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease; and (3) direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease. 38 C.F.R. § 3.311(b)(4).

The VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds the duty to assist has not been met.  The Veteran first noticed a lump in his neck in December 2004.  That same month, he was diagnosed with Hodgkin's disease.  According to a Persian Gulf War VA examination that was conducted in April 2005, the Veteran reported that while he was in the Persian Gulf, he carried a compass containing radiation material.  On the Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he was exposed to burning gas wells and hauled depleted uranium rounds.  He also submitted in December 2005 a Radiation Risk Activity Information Sheet (RRAIS) which indicated that he incurred multiple instances of exposure to depleted uranium by moving and recovering vehicles.  In his Notice of Disagreement received in May 2007, the Veteran stated that he transported weapons, ammunition, and blown up equipment, which he believes contained depleted uranium.  During the February 2011 Travel Board hearing, he further testified that he was exposed to depleted uranium and chemical hazards while on active duty.

With respect to the December 2005 RRAIS, it appears that it was overlooked by the RO in processing the Veteran's claim for benefits.  Aside from the Veteran's contentions, the record contains no information as to whether the Veteran was exposed to radiation.  Even though he denies having worn a film badge during service, a remand is nevertheless still required for purposes of attempting to obtain supporting documentation of in-service radiation exposure.

Although the Veteran was afforded a Persian Gulf War examination in April 2005, no opinion regarding whether his Hodgkin's disease is related to service was provided at that time.  Since the time of that examination, the Veteran has submitted numerous internet articles explaining the health effects of depleted uranium.  The articles include a suggestion that depleted uranium is related to Hodgkin's disease.  Due to the lack of a medical opinion concerning the relationship between Hodgkin's disease and the substances the Veteran claims he was exposed to during active duty, as well as the absence of other development related to any possible radiation exposure during service, there is insufficient evidence to render a decision on service connection.  Accordingly, given VA's duty to obtain a VA examination and medical opinion where the evidence indicates that the claimed disability may be associated with in-service problems, a remand is necessary for further medical assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records of treatment received for Hodgkin's disease at the Fresno, California, VA Medical Center, as well as any other VA facilities, from February 2006 to the present.

2.  Obtain and associate with the claims files a full and complete copy of the Veteran's service personnel record, to include the record of the dates and locations of his duties and assignments during service.  

3.  Contact the U.S. Army Radiation Dosimetry Branch, National Personnel Records Center, or other appropriate agency, to obtain any available records concerning the Veteran's claimed exposure to radiation, including, but not limited to, his Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  If no such records exist, the agency of original jurisdiction (AOJ) should contact the appropriate service department agency and attempt to obtain an approximate dose estimate of the Veteran's in-service exposure to ionizing radiation based upon his duties as power generation equipment repairer.  Any requests should be documented in the claims file, as well as any responses, negative or positive.  

4.  Thereafter, make a determination, as appropriate, concerning whether the Veteran was exposed to ionizing radiation in accordance with the processes and procedures set forth in 38 C.F.R. § 3.311.  

5.  Afford the Veteran a VA examination for Hodgkin's disease.  All indicated evaluations and tests deemed necessary by the examiner, if any, should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability or more) that the Veteran's Hodgkin's disease is related to an event, injury, or disease in service, to include being related to exposure to radiation (depleted uranium from exploded ordinance and equipment, as well as the transportation of weapons and ammunition) or gas well fires/environmental hazards during service in the Persian Gulf during the period of 1991 to 1992.  

The claims folder must be provided to the examiner for review.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

6.  The AOJ should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


